Exhibit 10.22

HOME FEDERAL BANK
PROMISSORY NOTE MODIFICATION AGREEMENT

Modification #5371

 

Loan #9206756

 

This Agreement is made as of February 14, 2007, between Home Federal Bank having
its office at 225 South Main Avenue, Post Office Box 5000, Sioux Falls, South
Dakota 57117-5000 (“Lender”) and Great Plains Ethanol LLC, 27716 462nd Ave.
Chancellor, SD 57015 (“Borrower”)

RECITALS:

A.            Lender is the holder of a Promissory Note of Borrower dated
February 28, 2003 payable to the Lender in the original principal amount not to
exceed $1,600,000.00 (the “Loan”).

B.            Lender is willing to modify payment terms of the Loan evidenced by
the Loan Documents in the manner set forth below. These proposed changes are
requested by and acceptable to Borrower. Borrower acknowledges that the Loan
Documents shall remain the legal and binding obligation of Borrower, endorsers
and guarantors, free of any claim, defense or offset.

Accordingly, in consideration of the premises and other good and valuable
consideration, each paid to the other, the parties agree as follows:

1.             Effective as of, N/A and until the Loan is fully paid or Lender
changes the number of basis points or the index, whichever is the first to
occur, the unpaid balance of the Loan shall bear interest at a variable rate of
N/A basis points in excess of the N/A (“Index”).  Lender, at its discretion, may
change the number of basis points or Index upon thirty (30) days’ prior written
notice to Borrower.

2.             The unpaid principal balance of the Loan and Interest thereon
shall be paid in full on or  before March 1, 2008.

3.                                       The maximum amount of the Loan is
changed to and shall not exceed $780,000.00.

4.             The Loan Documents are amended to the extent necessary to reflect
the changes set forth above.  No other amendments are made to the Loan
Documents.  Except as amended herein, the terms and conditions contained in the
Loan Documents, and the Related Documents described therein, shall continue to
govern the relationship of the parties.


--------------------------------------------------------------------------------


5.             It is understood and agreed by the parties that this Agreement
shall not operate as a novation of the Loan Documents or the Loan.

6.             A Loan Modification Fee of $2,812.50 will be charged.

IN WITNESS WHEREOF, the parties hereto each duly executed this Agreement as of
the day and year first above written.

 

HOME FEDERAL BANK

 

 

 

 

 

BY:

/s/ Terry Cleberg

 

 

 

ITS:

Vice President

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

GREAT PLAINS ETHANOL LLC

 

 

 

 

 

/s/ Darrin Ihnen

 

 

 

DARRIN IHNEN, PRESIDENT

 


--------------------------------------------------------------------------------